Citation Nr: 1300525	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The most probative evidence shows the Veteran's current knee disabilities are due to aging.  


CONCLUSIONS OF LAW

1.  A current left knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).
 
2.  A current right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

VA's notice requirements were addressed by a letter issued in November 2007, which advised the Veteran of the criteria for establishing service connection, as well as the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf.  The letter further informed the Veteran of the methods by which VA determines disability ratings and establishes effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records have been associated with the claims file, he has not responded to requests to identify places from which post service records of treatment could be obtained, and he was examined for VA purposes in connection with his claim, as requested in a Board remand.   

The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined the offer.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the record shows the Veteran's lower extremities were normal on clinical evaluation at service entrance.  Service treatment records dated between August 1967 and June 1968 reflect a number of knee complaints and evaluations reflecting knee instability and swelling with a history from the Veteran strongly suggestive that his complaints stemmed from a pre-service sports injury.  Nevertheless, X-rays during service revealed no abnormalities and there is no record of any complaints after June 1968.  When the Veteran was examined in connection with his discharge from service in April 1969, his lower extremities were normal upon clinical evaluation.  

There is no post service record of any knee treatment, a period of 40 years.  Nevertheless, the Veteran was examined for VA purposes in connection with this claim in March 2012.  At that time, the Veteran was diagnosed to have knee strain, due to aging.  In linking the Veteran's current disability to aging, the examiner noted the episodic nature of the in-service complaints as well as those occasions when there were normal findings.  This is likewise consistent with the Veteran's report to the examiner that he had only complained of discomfort, locking and giving out for several years, rather than for 40 years.  

The foregoing record fails to establish a link between current disability and service.  There are decades between in-service complaints and any post service documentation of disability; the Veteran has not described a continuity of symptoms between service and the present time; and no medical opinion links current disability to service.  Under these circumstances, the greater weight of the evidence is against the conclusion the Veteran has a bilateral knee disorder that was incurred in service.  

In reaching this decision, the Board notes that since the VA examiner failed to link current disability to service, there is no need for an analysis addressing the presumption of soundness and whether any pre-service knee disability was aggravated by service.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


